Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 1 of 13




           EXHIBIT 42
Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 2 of 13




                            In the Matter Of:

                  HERNANDEZ vs WELLS FARGO
                                18-cv-07354-WHA




                       DEBORA M.· GRANJA

                              June 06, 2019

                               VOLUME I
     Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 3 of 13

   DEBORA M.· GRANJA VOLUME I                                   June 06, 2019
   HERNANDEZ vs WELLS FARGO                                                41

·1· damage at that time caused by Wells Fargo?                                       01:49:29
·2· · · ·A· · Not that I can recall at this moment.                                  01:49:39
·3· · · ·Q· · Okay.· I'd like to talk about the period                               01:49:41
·4· of time after the foreclosure.· Can you tell me what                             01:49:43
·5· harm you faced during that time?                                                 01:49:47
·6· · · ·A· · After the foreclosure of what date                                     01:49:51
·7· specifically?                                                                    01:49:54
·8· · · ·Q· · I think you said the foreclosure was in                                01:49:54
·9· 2012?                                                                            01:49:57
10· · · ·A· · That was my understanding at the time --                               01:49:58
11· · · ·Q· · Okay.                                                                  01:50:00
12· · · ·A· · -- 2012.                                                               01:50:00
13· · · ·Q· · Okay.                                                                  01:50:02
14· · · ·A· · And, I'm sorry, could you please rephrase                              01:50:03
15· the question.                                                                    01:50:04
16· · · ·Q· · So, I'm just trying to get a sense of the                              01:50:05
17· damages that you feel, you know, you were facing                                 01:50:07
18· during certain periods of time.                                                  01:50:10
19· · · ·A· · Mm-hm.                                                                 01:50:12
20· · · ·Q· · And so I'm trying to compare damages from                              01:50:14
21· before the foreclosure with after the foreclosure,                               01:50:17
22· and I'd like it if you could walk me through, after                              01:50:19
23· the foreclosure, what types of harm you were facing.                             01:50:24
24· · · · · · So, I guess, my question is, Could you                                 01:50:28
25· talk about the harm you were facing following the                                01:50:31


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 4 of 13

   DEBORA M.· GRANJA VOLUME I                                   June 06, 2019
   HERNANDEZ vs WELLS FARGO                                                42

·1· foreclosure of your property?                                                      01:50:34
·2· · · ·A· · The one that was the most significant was                                01:50:38
·3· losing my home.                                                                    01:50:40
·4· · · ·Q· · Yes.                                                                     01:50:42
·5· · · ·A· · I've already talked about that.                                          01:50:43
·6· · · ·Q· · Okay.                                                                    01:50:45
·7· · · ·A· · Would you like me to go into that again?                                 01:50:45
·8· · · ·Q· · What I'd like to know is where you ended                                 01:50:48
·9· up moving --                                                                       01:50:51
10· · · ·A· · Okay.                                                                    01:50:52
11· · · ·Q· · -- after.                                                                01:50:52
12· · · ·A· · Well, in addition to losing our home is                                  01:50:57
13· the impact that it had on my daughters and on me                                   01:50:59
14· emotionally.· I lost my home, and, therefore, I lost                               01:51:02
15· financial aid, affected me because I lost my tax                                   01:51:07
16· write-off from my home.· It affectedly my credit                                   01:51:12
17· store, which had been stellar prior to that time.                     I            01:51:16
18· had to pay for moving and storage costs.· I ended up                               01:51:19
19· moving to Alameda, California, following Brentwood,                                01:51:25
20· when I left Brentwood.· That was the question you                                  01:51:29
21· had.                                                                               01:51:33
22· · · ·Q· · Okay.· Can you tell me about -- you                                      01:51:33
23· mentioned the impact emotionally on your daughters.                                01:51:39
24· Can you expand upon that?                                                          01:51:43
25· · · ·A· · Yes.                                                                     01:51:47


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com YVer1f
     Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 5 of 13

   DEBORA M.· GRANJA VOLUME I                                   June 06, 2019
   HERNANDEZ vs WELLS FARGO                                               163

·1· that.                                                                            05:17:27
·2· · · ·Q· · Okay.· Skip forward and go through, like,                              05:17:36
·3· a series of questions quickly, and then we'll take a                             05:17:44
·4· break, probably our last break, if that's okay.                                  05:17:47
·5· Push on.· All right.                                                             05:17:51
·6· · · · · · I think you mentioned earlier that you                                 05:17:53
·7· know this case is a class action; is that correct?                               05:17:55
·8· · · ·A· · Correct.                                                               05:17:57
·9· · · ·Q· · What does that mean to you?                                            05:17:59
10· · · ·A· · It means that I am not the only one that                               05:18:06
11· was damaged as a result of Wells Fargo's actions.                                05:18:08
12· · · ·Q· · Okay.· Have you ever been a class                                      05:18:14
13· representative for a class action before?                                        05:18:17
14· · · ·A· · No.                                                                    05:18:19
15· · · ·Q· · How would you describe your duties as a                                05:18:21
16· class representative?                                                            05:18:23
17· · · ·A· · I am to maintain contact with my attorneys                             05:18:27
18· in the matter.· I am to produce all documents in                                 05:18:35
19· evidence that I'm able to in this matter.· I am to                               05:18:41
20· proceed with the best interest of all of the parties                             05:18:49
21· involved, with their interest above and beyond my                                05:18:51
22· individual interest.                                                             05:18:58
23· · · ·Q· · Okay.· Is that, generally speaking, what                               05:18:59
24· you understand your duties to be?                                                05:19:02
25· · · ·A· · That's generally speaking.                                             05:19:04


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 6 of 13

   DEBORA M.· GRANJA VOLUME I                                   June 06, 2019
   HERNANDEZ vs WELLS FARGO                                               164

·1· · · ·Q· · Okay.· How do those differ -- or those                                 05:19:05
·2· duties differ from those of an individual plaintiff                              05:19:10
·3· in a nonclass action?                                                            05:19:12
·4· · · ·A· · If it were only me?                                                    05:19:15
·5· · · ·Q· · Yes.                                                                   05:19:16
·6· · · ·A· · I would be the only individual being                                   05:19:21
·7· represented by my attorneys.· It would be my -- my                               05:19:23
·8· interest only that would come before anybody else's.                             05:19:28
·9· · · ·Q· · Okay.· Do you know the classes of                                      05:19:36
10· individuals that you represent in this action?                                   05:19:38
11· · · ·A· · I don't know what that means.                                          05:19:41
12· · · ·Q· · Do you know -- strike that.                                            05:19:45
13· · · · · · Do you know what duties you have to the                                05:19:52
14· other class members?                                                             05:20:01
15· · · ·A· · To represent them as well as myself.                                   05:20:04
16· · · ·Q· · Do you know what your compensation will be                             05:20:10
17· at the end of the day, if this is successful?                                    05:20:13
18· · · ·A· · I have no idea.                                                        05:20:15
19· · · ·Q· · I think you said this earlier, but you                                 05:20:22
20· first approached Gibbs to represent you, correct?                                05:20:23
21· · · ·A· · Correct.                                                               05:20:28
22· · · ·Q· · Okay.· And I think you first learned of                                05:20:31
23· them through the letter, correct?                                                05:20:35
24· · · ·A· · Through the letter from Wells Fargo?                                   05:20:38
25· · · ·Q· · Yes.                                                                   05:20:40


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 7 of 13

   DEBORA M.· GRANJA VOLUME I                                   June 06, 2019
   HERNANDEZ vs WELLS FARGO                                               165

·1· · · ·A· · Yes.                                                                   05:20:40
·2· · · ·Q· · What do you hope to get out of this                                    05:20:47
·3· lawsuit?                                                                         05:20:49
·4· · · ·A· · Justice.                                                               05:20:53
·5· · · ·Q· · Anything else?                                                         05:20:57
·6· · · ·A· · Compensation for myself and for everyone                               05:20:59
·7· else that was injured as result of Wells Fargo's                                 05:21:01
·8· actions.                                                                         05:21:05
·9· · · ·Q· · I think you mentioned this earlier, but                                05:21:08
10· what has been your role in preparing for this case?                              05:21:10
11· · · ·A· · What has been my role?                                                 05:21:15
12· · · ·Q· · What actions have you taken in preparing                               05:21:17
13· for this case?                                                                   05:21:19
14· · · ·A· · Oh.· I've maintained contact with my                                   05:21:21
15· attorneys.· I've reviewed any documents that were                                05:21:27
16· provided to me by my attorneys.· I've assisted in                                05:21:31
17· the preparation of any responses.· I've done                                     05:21:36
18· everything that I could to locate any documentation                              05:21:44
19· or evidence regarding this case.                                                 05:21:48
20· · · ·Q· · Okay.· Approximately how many times have                               05:21:54
21· you met with your attorneys in person related to                                 05:21:56
22· this case?                                                                       05:21:59
23· · · ·A· · Twice.                                                                 05:22:00
24· · · ·Q· · Okay.· For how long?                                                   05:22:01
25· · · ·A· · Yesterday approximately two hours.· This                               05:22:04


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 8 of 13

   DEBORA M.· GRANJA VOLUME I                                   June 06, 2019
   HERNANDEZ vs WELLS FARGO                                               166

·1· morning, I think I estimated four hours.· Maybe it                               05:22:09
·2· was -- yeah, four hours.                                                         05:22:13
·3· · · ·Q· · Okay.· And approximately how many times                                05:22:15
·4· have you spoken with them over the phone?                                        05:22:16
·5· · · ·A· · Oh, I -- I have no idea.                                               05:22:18
·6· · · ·Q· · Less than five.                                                        05:22:23
·7· · · ·A· · Probably more than five.                                               05:22:25
·8· · · ·Q· · Approximately how much time would you say                              05:22:28
·9· you've spent talking with your attorneys about the                               05:22:31
10· case, over the phone?                                                            05:22:33
11· · · ·A· · I can't estimate that.· I -- I'm not sure.                             05:22:37
12· · · ·Q· · Would you say it's been over five hours?                               05:22:41
13· · · ·A· · Yes.                                                                   05:22:44
14· · · ·Q· · Okay.· Have you written any, like, letters                             05:22:46
15· or e-mails to your attorneys about the case?                                     05:22:51
16· · · ·A· · Yes.                                                                   05:22:54
17· · · ·Q· · Approximately how many?                                                05:22:54
18· · · ·A· · Ooh.· I'm going to roughly conservatively                              05:23:04
19· estimate maybe 20-plus.                                                          05:23:08
20· · · ·Q· · Approximately how much time do you think                               05:23:15
21· you've spent, like, writing those e-mails or                                     05:23:17
22· back-and-forth correspondence?                                                   05:23:19
23· · · ·A· · In just the e-mails, not the phone calls.                              05:23:28
24· · · ·Q· · Correct.                                                               05:23:31
25· · · ·A· · Does that include prep time for the                                    05:23:31


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 9 of 13

   DEBORA M.· GRANJA VOLUME I                                   June 06, 2019
   HERNANDEZ vs WELLS FARGO                                               167

·1· e-mails?                                                                         05:23:33
·2· · · ·Q· · Sure.· Yes.                                                            05:23:33
·3· · · ·A· · Oh.· I'm estimating easily more than 40                                05:23:35
·4· hours.                                                                           05:23:52
·5· · · ·Q· · Okay.· Who are the other named plaintiffs                              05:23:53
·6· in the case, do you know?                                                        05:24:01
·7· · · ·A· · I don't know.                                                          05:24:02
·8· · · ·Q· · Okay.· Have you ever met or spoken with                                05:24:03
·9· any of them?                                                                     05:24:05
10· · · ·A· · No.                                                                    05:24:06
11· · · ·Q· · So just adding up what you've told me                                  05:24:13
12· about only the contact you've had with your                                      05:24:16
13· attorneys, it seems like you had about six hours of                              05:24:18
14· meetings in person, over five hours -- or five hours                             05:24:19
15· meeting via the phone, so that would be 11, plus                                 05:24:23
16· more than 40 hours with e-mails.· So a total of                                  05:24:28
17· about 50 -- over 50 hours that you've dedicated just                             05:24:31
18· alone to speaking with your attorneys in the case.                               05:24:35
19· Does that sound right?                                                           05:24:38
20· · · ·A· · I'd say that's minimally that.                                         05:24:40
21· · · ·Q· · Okay.· How much time do you anticipate                                 05:24:42
22· spending on the case in the next year?                                           05:24:44
23· · · ·A· · As much as needed.                                                     05:24:47
24· · · ·Q· · Okay.· Who makes the decisions regarding                               05:24:48
25· the case against Wells Fargo:· you or your                                       05:24:56


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 10 of 13

   DEBORA M.· GRANJA VOLUME I                                  June 06, 2019
   HERNANDEZ vs WELLS FARGO                                              179

·1· would be shared with any person or entity that's not                            05:35:45
·2· part of the firm?                                                               05:35:49
·3· · · ·A· · No.· And could I qualify all of those                                 05:35:49
·4· answers as saying, if there was anything that was                               05:35:52
·5· agreed upon, I don't remember any of that.                                      05:35:55
·6· · · ·Q· · Okay.· Do you have an engagement letter                               05:35:57
·7· from the law firm?                                                              05:36:00
·8· · · ·A· · My guess is yes.                                                      05:36:03
·9· · · ·Q· · Okay.· But you don't recall the details.                              05:36:04
10· · · ·A· · Correct.                                                              05:36:06
11· · · ·Q· · Okay.· Are you related to any -- or -- or                             05:36:07
12· friends with any of the attorneys representing you                              05:36:18
13· in this suit?                                                                   05:36:20
14· · · ·A· · Not that I know of as far as related to                               05:36:22
15· and, no, not friends with.                                                      05:36:24
16· · · ·Q· · Okay.· You said before that you provided                              05:36:27
17· them with documents related to the allegations in                               05:36:34
18· the lawsuit; is that correct?                                                   05:36:38
19· · · ·A· · Correct.                                                              05:36:39
20· · · ·Q· · Have they also provided you with documents                            05:36:39
21· regarding this lawsuit?                                                         05:36:42
22· · · ·A· · Yes.                                                                  05:36:43
23· · · ·Q· · Okay.· Okay.· We are very close to done.                              05:36:44
24· · · · · · What did you do to collect documents for                              05:36:53
25· this matter?                                                                    05:36:55


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com
                                                                           YVer1f
    Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 11 of 13

   DEBORA M.· GRANJA VOLUME I                                  June 06, 2019
   HERNANDEZ vs WELLS FARGO                                              180

·1· · · ·A· · Lots.                                                                 05:36:58
·2· · · ·Q· · Okay.                                                                 05:36:59
·3· · · ·A· · Would you like me to go through the list?                             05:37:00
·4· · · ·Q· · I would like you to, yes.                                             05:37:02
·5· · · ·A· · Okay.                                                                 05:37:03
·6· · · ·Q· · Walk me through the steps you took,                                   05:37:04
·7· please.                                                                         05:37:06
·8· · · ·A· · Sure.                                                                 05:37:07
·9· · · · · · I did a search, electronic search, of all                             05:37:07
10· of my e-mails sent and received.· I did an                                      05:37:14
11· electronic search of a hard drive that I had -- or                              05:37:19
12· have.· I did a search through of all my hard                                    05:37:26
13· document files.                                                                 05:37:36
14· · · ·Q· · Did you look through your text messages?                              05:37:40
15· · · ·A· · Text messages.· I don't believe that there                            05:37:45
16· was texting at the time of this.                                                05:37:50
17· · · ·Q· · Okay.                                                                 05:37:52
18· · · ·A· · And I -- oh, God, that's really, like,                                05:37:57
19· making me so -- sound so old.· Sorry.                                           05:37:57
20· · · · · · I've had various phones.· I don't believe                             05:38:01
21· I would have looked through my text messages to                                 05:38:04
22· obtain information in this matter.                                              05:38:07
23· · · ·Q· · Okay.· So, do you recall using your cell                              05:38:09
24· phone to sends messages to friends or family or                                 05:38:13
25· anyone else about the foreclosure?                                              05:38:16


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com
                                                                           YVer1f
    Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 12 of 13

   DEBORA M.· GRANJA VOLUME I                                  June 06, 2019
   HERNANDEZ vs WELLS FARGO                                              181

·1· · · ·A· · No.                                                                   05:38:17
·2· · · ·Q· · Okay.· Are there any documents related to                             05:38:18
·3· the case that you have not yet provided to your                                 05:38:20
·4· attorney?                                                                       05:38:23
·5· · · ·A· · No.· Not that I'm aware of at all.                                    05:38:23
·6· · · ·Q· · Okay.· What does Bart Sloan know about the                            05:38:25
·7· case?                                                                           05:38:31
·8· · · ·A· · Bart Sloan was a friend and confidant at                              05:38:33
·9· the time that I was going through the 2012                                      05:38:41
10· bankruptcy/foreclosure and through the period until                             05:38:44
11· I left the area.· He was a coworker that I commuted                             05:38:50
12· with.                                                                           05:39:01
13· · · ·Q· · Okay.· And what about Susan Knight?                                   05:39:01
14· · · ·A· · What does she know about?                                             05:39:03
15· · · ·Q· · The case.                                                             05:39:06
16· · · ·A· · The case.                                                             05:39:07
17· · · ·Q· · Well, does she know about the issues                                  05:39:08
18· underlying the case?                                                            05:39:11
19· · · ·A· · She would be aware of the difficulties I                              05:39:12
20· was having, at the time, in getting a modification,                             05:39:16
21· and that I went through a bankruptcy and foreclosure                            05:39:20
22· as a result.                                                                    05:39:26
23· · · ·Q· · Okay.· We're going to take a quick break,                             05:39:31
24· and then we'll resume and cover any bases we need to                            05:39:35
25· cover to finish up.                                                             05:39:38


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com
                                                                           YVer1f
    Case 3:18-cv-07354-WHA Document 173-44 Filed 11/21/19 Page 13 of 13

   DEBORA M.· GRANJA VOLUME I                                  June 06, 2019
   HERNANDEZ vs WELLS FARGO                                              202

·1· · · · · · · · · ·CERTIFICATE OF REPORTER

·2· · · · · · I, Quyen N. Do, CSR No. 12447, a Certified

·3· Shorthand Reporter, hereby certify that the witness in

·4· the foregoing deposition was, by me, duly sworn to tell

·5· the truth, the whole truth, and nothing but the truth in

·6· the within-entitled cause;

·7· · · · · · That said deposition was taken down in

·8· shorthand by me, a disinterested person, at the time and

·9· place therein stated, and that the testimony of the said

10· witness was thereafter reduced to typewriting, by

11· computer, under my direction and supervision;

12· · · · · · That before completion of the deposition,

13· review of the transcript [ ] was [X] was not requested.

14· If requested, any changes made by the deponent (and

15· provided to the reporter) during the period allowed are

16· appended hereto.

17· · · · · · I further certify that I am not of counsel or

18· attorney for either or any of the parties to the said

19· deposition, nor in any way interested in the event of

20· this cause, and that I am not related to any of the

21· parties thereto.

22
· · Dated:· July 5, 2019_
23

24· __________________
· · Quyen N. Do
25· CSR No. 12447


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com
